DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been previously cancelled. Claims 21-40 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module” in claim 21 and “an endoscope manipulation module” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 28, 32, 38, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tadano (US 2015/0342442).
Regarding claim 21, Tadano discloses an endoscope system (see figure 2), comprising: an endoscope (24, figure 2); a display (in HMD 30, figure 2 | displayed in HMD 30 [0035]) to display image content captured by the endoscope; one or more sensors (gyroscopic sensor 2, figure 4) located in a headrest and configured to detect an input at the headrest (attached to the HMD 30, figure 4); a control module (this element is interpreted under 35 USC 112f as one or more processors with memory | control unit 40, figure 4, with a storage unit [0040]) configured to: receive one or more sensor signals from the one or more sensors (detection output…to the control unit 40 [0037]), the one or more sensor signals indicating movement of the headrest with respect to a support on which the headrest is mounted or pressure applied to the headrest (gyroscopic sensor 2 detects turning, left/right bending, and front/back bending [0036] | the examiner interpreted there to be pressure/force on the sensor from the movement); and adjust the image content displayed by the display in response to the one or more sensor signals ([0042]).  
Regarding claim 22, Tadano further discloses an endoscope manipulation module (this element is interpreted under 35 USC 112f as a processor | 58, figure 4; control the operation of the holding arm unit 10 [0034]; bulb unit 58 controls the respective valves based on the control signals from the control unit [0041]) configured to actuate movement of the endoscope in response to the one or more sensor signals.  
Regarding claim 23, Tadano further discloses the control module adjusting the image content comprises panning or zooming the image content in the display (see arrows, figure 2).  
Regarding claim 28, Tadano further discloses a speed of the movement (angular speed [0036]) of the headrest is indicated by the one or more sensor signals.  
Regarding claim 32, Tadano discloses an endoscope system (see figure 2), comprising: an endoscope (24, figure 2); one or more sensors (gyroscopic sensor 2, figure 4) located in a headrest and configured to detect an input at the headrest (attached to the HMD 30, figure 4); one or more actuators (motor 16 and 20, figure 2); and one or more processors (control unit 40, figure 4) coupled to the one or more sensors and the one or more actuators (see figure 4); wherein the one or more processors are configured to: receive one or more sensor signals from the one or more sensors (detection output…to the control unit 40 [0037]), the one or more sensor signals indicating movement of the headrest with respect to a support on which the headrest is mounted or pressure applied to the headrest (gyroscopic sensor 2 detects turning, left/right bending, and front/back bending [0036] | the examiner interpreted there to be pressure/force on the sensor from the movement); generate one or more actuation signals based on the one or more sensor signals (control the operation of the holding arm unit [0034]); and actuate the one or more actuators using the one or more actuation signals to move the endoscope ([0041]).  
Regarding claim 38, Tadano further discloses a speed of the movement (angular speed [0036]) of the headrest is indicated by the one or more sensor signals.  
Regarding claim 40, Tadano further discloses a clutch mechanism (stop instruction [0039]) configured to activate and deactivate the one or more actuators.

Claim(s) 21 and 32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hoffman (US 2009/0248036).
Regarding claim 21, Hoffman discloses an endoscope system (see figure 1a), comprising: an endoscope (101b, figure 1a); a display (154, figure 1b) to display image content captured by the endoscope; one or more sensors (inertia sensor 1450, figure 14 [0202]) located in a headrest and configured to detect an input at the headrest (monitor 154, figure 1b, broadly interpreted to be near the head of a user and allow a user to rest their head on; [0201]); a control module (this element is interpreted under 35 USC 112f as one or more processors with memory | computer 151, figure 3) configured to: receive one or more sensor signals from the one or more sensors (computer 151 coupled to digital zoom/panning system 351 [0068]; [0201]), the one or more sensor signals indicating movement of the headrest with respect to a support on which the headrest is mounted or pressure applied to the headrest (see figures 14-15; [0200]-[0202]); and adjust the image content displayed by the display in response to the one or more sensor signals ([0200]; [0202]).  
Regarding claim 32, Hoffman discloses an endoscope system (see figure 1a), comprising: an endoscope (101b, figure 1a); one or more sensors (inertia sensor 1450, figure 14 [0202]) located in a headrest and configured to detect an input at the headrest (monitor 154, figure 1b, broadly interpreted to be near the head of a user and allow a user to rest their head on; [0201]); one or more actuators (motors [0057]); and one or more processors (computer 151, figure 3) coupled to the one or more sensors and the one or more actuators (see figure 1a); wherein the one or more processors are configured to: receive one or more sensor signals from the one or more sensors (computer 151 coupled to digital zoom/panning system 351 [0068], gaze detection /tracking…digital panning through 351 [0065]; [0201]), the one or more sensor signals indicating movement of the headrest with respect to a support on which the headrest is mounted or pressure applied to the headrest (see figures 14-15; [0200]-[0202]); generate one or more actuation signals based on the one or more sensor signals ([0205]); and actuate the one or more actuators using the one or more actuation signals to move the endoscope ([0204]-[0205]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29-31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tadano (US 2015/0342442) as applied to claims 28 and 38 above, and further in view of Cunningham (US 2013/0038707).
Regarding claim 29, Tadano discloses all of the features in the current invention as shown above in claim 28. Tadano is silent regarding the speed is indicated to a user by a frequency of audible clicks.  
Cunningham teaches using a microcontroller (350, figure 4) to analyze calculations from a speed calculator (360, figure 4), a position calculators (340, figure 4) and other sensors (315, figure 4) to determine the actual position, direction of motion, and/or operating status of components of a surgical tool ([0042]). The microcontroller is coupled to a user interface (390, figure 4) via a user feedback module (380, figure 4), which is configured to inform the user of operational parameters of the surgical tool ([0040]). The user feedback module instructs the user interface to output/display operational data (outputs from the sensors; i.e. the speed calculator) on a video display ([0040]). The user feedback may be visual and/or audible feedback ([0047]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Tadano with the feedback module (380, figure 4) to display the operational data visually or audibly ([0040] and [0047]) as taught by Cunningham. Doing so would provide feedback to the user ([0040]). The modified system would have the speed is indicated to a user by a frequency of audible clicks (audible feedback [0047], which the examiner interpreted can be a frequency of audible clicks for speed).  
Regarding claim 30, Tadano discloses all of the features in the current invention as shown above for claim 28. Tadano is silent regarding the speed is indicated to a user by a frequency of a flashing light.  
Cunningham teaches using a microcontroller (350, figure 4) to analyze calculations from a speed calculator (360, figure 4), a position calculators (340, figure 4) and other sensors (315, figure 4) to determine the actual position, direction of motion, and/or operating status of components of a surgical tool ([0042]). The microcontroller is coupled to a user interface (390, figure 4) via a user feedback module (380, figure 4), which is configured to inform the user of operational parameters of the surgical tool ([0040]). The user feedback module instructs the user interface to output/display operational data (outputs from the sensors; i.e. the speed calculator) on a video display ([0040]). The user feedback may be visual and/or audible feedback ([0047]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Tadano with the feedback module (380, figure 4) to display the operational data visually or audibly ([0040] and [0047]). Doing so would provide feedback to the user ([0040]). The modified system would have the speed is indicated to a user by a frequency of a flashing light (visual feedback [0047], which the examiner interpreted can be a frequency of flashing light).  
Regarding claim 31, Tadano discloses all of the features in the current invention as shown above in claim 28. Tadano is silent regarding the speed is indicated to a user by a color coded indicator.  
Cunningham teaches using a microcontroller (350, figure 4) to analyze calculations from a speed calculator (360, figure 4), a position calculators (340, figure 4) and other sensors (315, figure 4) to determine the actual position, direction of motion, and/or operating status of components of a surgical tool ([0042]). The microcontroller is coupled to a user interface (390, figure 4) via a user feedback module (380, figure 4), which is configured to inform the user of operational parameters of the surgical tool ([0040]). The user feedback module instructs the user interface to output/display operational data (outputs from the sensors; i.e. the speed calculator) on a video display ([0040]). The user feedback may be visual and/or audible feedback ([0047]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Tadano with the feedback module (380, figure 4) to display the operational data visually or audibly ([0040] and [0047]). Doing so would provide feedback to the user ([0040]). The modified system would have the speed is indicated to a user by a color coded indicator (visual feedback [0047], which the examiner interpreted can be color coded indicator).  
Regarding claim 39, Tadano discloses all of the features in the current invention as shown above in claim 38. Tadano is silent regarding the speed is indicated to a user by one or more of a frequency of audible clicks, a frequency of a flashing light, or a color coded indicator.  
Cunningham teaches using a microcontroller (350, figure 4) to analyze calculations from a speed calculator (360, figure 4), a position calculators (340, figure 4) and other sensors (315, figure 4) to determine the actual position, direction of motion, and/or operating status of components of a surgical tool ([0042]). The microcontroller is coupled to a user interface (390, figure 4) via a user feedback module (380, figure 4), which is configured to inform the user of operational parameters of the surgical tool ([0040]). The user feedback module instructs the user interface to output/display operational data (outputs from the sensors; i.e. the speed calculator) on a video display ([0040]). The user feedback may be visual and/or audible feedback ([0047]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Tadano with the feedback module (380, figure 4) to display the operational data visually or audibly ([0040] and [0047]). Doing so would provide feedback to the user ([0040]). The modified system would have the speed is indicated to a user by one or more of a frequency of audible clicks, a frequency of a flashing light, or a color coded indicator (audible or visual feedback [0047], which the examiner interpreted can be a frequency of audible clicks, frequency of flashing light, or a color coded indicator).  

Claim(s) 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2009/0248036) as applied to claims 21 and 32, and further in view of another embodiment of Hoffman (US 2009/0248036). 
Regarding claim 27, Hoffman discloses all of the features in the current invention as shown above in claim 21. Hoffman is silent regarding the one or more sensors include one or more proximity sensors.
In another embodiment, Hoffman teaches a head sensor (320, figure 3) is activated by the presence of the operator’s head. When the head sensor is activated, the control of the robotic instruments is activated ([0066]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the headrest with the head sensor (320, figure 3) as taught by another embodiment of Hoffman. Doing so would ensure the operator is viewing the surgical site when controlling the robotic instrument ([0066]). The modified one or more sensors include one or more proximity sensors (activated when head is nearby [0066]).
Regarding claim 37, Hoffman discloses all of the features in the current invention as shown above in claim 32. Hoffman is silent regarding the one or more sensors include one or more proximity sensors.
In another embodiment, Hoffman teaches a head sensor (320, figure 3) is activated by the presence of the operator’s head. When the head sensor is activated, the control of the robotic instruments is activated ([0066]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the headrest with the head sensor (320, figure 3) as taught by another embodiment of Hoffman. Doing so would ensure the operator is viewing the surgical site when controlling the robotic instrument ([0066]). The modified one or more sensors include one or more proximity sensors (activated when head is nearby [0066]).

Claim(s) 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2009/0248036) as applied to claims 21 and 32 above, and further in view of Xiaoli (US 2014/0024889).
Regarding claim 26, Hoffman discloses all of the features in the current invention as shown above in claim 21. Hoffman is silent regarding the one or more sensors include one or more cameras.
Xiaoli teaches a gaze contingent control system for a robotic laparoscope holder (abstract). The eye tracking system is a video-based tracking system with cameras and infrared lights ([0011]). When a surgeon fixes his/her gaze (35, figure 1) on different areas of the display (37, figure 1), the eye-gaze-tracking sensor (41, figure 1) tracks the gaze and send coordinate information to the microprocessor (53, figure 1).  The microprocessor processes the information and determines instructions to submit to the laparoscope holder (46, figure 1), where the laparoscope (49, figure 1) is moved to correspond to movement of the surgeon’s eye gaze ([0014]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the one or more sensors of Hoffman with the eye tracking system (41, figure 1) as taught by Xiaoli. Doing so would be an alternative eye tracking system using a video-based tracking system ([0011]). The modified system would have the one or more sensors include one or more cameras (cameras [0011]; Xiaoli).
Regarding claim 36, Hoffman discloses all of the features in the current invention as shown above in claim 32. Hoffman is silent regarding the one or more sensors include one or more cameras.  
Xiaoli teaches a gaze contingent control system for a robotic laparoscope holder (abstract). The eye tracking system is a video-based tracking system with cameras and infrared lights ([0011]). When a surgeon fixes his/her gaze (35, figure 1) on different areas of the display (37, figure 1), the eye-gaze-tracking sensor (41, figure 1) tracks the gaze and send coordinate information to the microprocessor (53, figure 1).  The microprocessor processes the information and determines instructions to submit to the laparoscope holder (46, figure 1), where the laparoscope (49, figure 1) is moved to correspond to movement of the surgeon’s eye gaze ([0014]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the one or more sensors of Hoffman with the eye tracking system (41, figure 1) as taught by Xiaoli. Doing so would be an alternative eye tracking system using a video-based tracking system ([0011]). The modified system would have the one or more sensors include one or more cameras (cameras [0011]; Xiaoli).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13-14, and 35-38 of U.S. Patent No. 10,265,057. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
*These claims are mapped to the claims US Patent 10,265,057 (see citations).
Regarding claim 21, an endoscope system, comprising: an endoscope (endoscope control, claim 11, endoscope action, claim 13); a display to display image content captured by the endoscope (image provided, claim 14); one or more sensors (claim 11) located in a headrest and configured to detect an input at the headrest (claim 11); a control module (endoscope control, claim 11) configured to: receive one or more sensor signals from the one or more sensors (signals, claim 11), the one or more sensor signals indicating movement of the headrest with respect to a support on which the headrest is mounted or pressure applied to the headrest (detects input, claim 11); and adjust the image content displayed by the display in response to the one or more sensor signals (endoscope action, claim 13).  
Regarding claim 23, the control module adjusting the image content comprises panning or zooming the image content in the display (claim 14).
Regarding claim 28,  a speed of the movement of the headrest is indicated by the one or more sensor signals (claim 35).  
Regarding claim 29, the speed is indicated to a user by a frequency of audible clicks. (claim 36)  
Regarding claim 30, the speed is indicated to a user by a frequency of a flashing light (claim 37).  
Regarding claim 31, the speed is indicated to a user by a color coded indicator (claim 38).  

Claims 21-22, 24-25, 27-35, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-12, 17, 19-20, and 22 of U.S. Patent No. 10,925,586. Although the claims at issue are not identical, they are not patentably distinct from each other because:
*These claims are mapped to the claims US Patent 10,925,586 (see citations).
 	Regarding claim 21, an endoscope system (claim 1), comprising: an endoscope (claim 1); a display to display image content captured by the endoscope (an image provided, claim 1); one or more sensors located in a headrest and configured to detect an input at the headrest (claim 1); a control module (endoscope control module, claim 1) configured to: receive one or more sensor signals from the one or more sensors (claim 1), the one or more sensor signals indicating movement of the headrest with respect to a support on which the headrest is mounted or pressure applied to the headrest (claim 1); and adjust the image content displayed by the display in response to the one or more sensor signals (movement of the image, claim 1).  
Regarding claim 22, further comprising an endoscope manipulation module configured to actuate movement of the endoscope in response to the one or more sensor signals (claim 1).  
Regarding claim 24, the one or more sensors include a joystick control mounted in the headrest, the joystick controller comprising a first plate attached to the headrest, a sensor plate, and a controller coupled between the first plate and configured to detect the movement of the headrest (claim 1).  
Regarding claim 25, the one or more sensors include a slip plate mounted to the headrest, the slip plate communicating with an optical detector positioned to detect motion of the slip plate, wherein the slip plate is positioned to move with a head of a user (claim 1).  
Regarding claim 27, the one or more sensors include one or more proximity sensors (claim 6).  
Regarding claim 28, a speed of the movement of the headrest is indicated by the one or more sensor signals (claim 8).  
Regarding claim 29, the speed is indicated to a user by a frequency of audible clicks (claim 9).  
Regarding claim 30, the speed is indicated to a user by a frequency of a flashing light (claim 10).  
Regarding claim 31, the speed is indicated to a user by a color coded indicator (claim 11).  
Regarding claim 32, an endoscope system (claims 1 and 12), comprising: an endoscope (claims 1 and 12); one or more sensors located in a headrest and configured to detect an input at the headrest (one or more sensors, claims 1 and 12); one or more actuators (one or more actuators, claims 1 and 12); and one or more processors coupled to the one or more sensors and the one or more actuators (endoscope control module, claim 1 | one or more processors…, claim 12); wherein the one or more processors are configured to: receive one or more sensor signals from the one or more sensors (see claims 1 and 12), the one or more sensor signals indicating movement of the headrest with respect to a support on which the headrest is mounted or pressure applied to the headrest (see claims 1 and 12); generate one or more actuation signals based on the one or more sensor signals (see claims 1 and 12); and actuate the one or more actuators using the one or more actuation signals to move the endoscope (see claims 1 and 12).  
Regarding claim 33, the one or more sensors include an array of pressure sensors positioned adjacent to a forehead rest surface of the headrest, each of the pressure sensors corresponding to an area of the forehead rest surface, pressure applied by a user to one or more areas of the forehead rest surface providing input to the pressure sensor array to generate the one or more sensor signals (see claim 12).  
Regarding claim 34, the one or more sensors include a joystick control mounted in the headrest, the joystick controller comprising a first plate attached to the headrest, a sensor plate, and a controller coupled between the first plate and configured to detect the movement of the headrest (claim 1).  
Regarding claim 35, the one or more sensors include a slip plate mounted to the headrest, the slip plate communicating with an optical detector positioned to detect motion of the slip plate, wherein the slip plate is positioned to move with a head of a user (claim 1).  
Regarding claim 37, the one or more sensors include one or more proximity sensors (claims 6 and 17).  
Regarding claim 38, a speed of the movement of the headrest is indicated by the one or more sensor signals (claims 8 and 19).  
Regarding claim 39, the speed is indicated to a user by one or more of a frequency of audible clicks, a frequency of a flashing light, or a color coded indicator (claims 9-11 and 20).  
Regarding claim 40, a clutch mechanism configured to activate and deactivate the one or more actuators (claim 22).

Allowable Subject Matter
Claims 24-25 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yang (US 2006/0100642) and Mizuno (US 6,120,433).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 18, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795